Title: From George Washington to Robert Dinwiddie, 16 April 1756
From: Washington, George
To: Dinwiddie, Robert

 

Honorable Sir
Winchester April 16th 1756

All my Ideal hopes, of raising a Number of Men, to scour the adjacent Mountains, have vanished into Nothing. Yesterday was the appointed Time, for a general Rendezvous of all who were willing to accompany Me, for that desirable End; and only 15 appeared: so that I find myself reduced, to the farther Necessity, of waiting at this Place a few Days longer, till the Arrival of a Party, which was ordered from Fort Cumberland, to escort Me up; the Roads being so infested that none but Hunters who travel the Woods by Night, can pass in Safety.
I have done every Thing in my Power, to quiet the Minds of the Inhabitants, by detaching all the Men that I have any Command over, to the Places, which are most exposed: there have also been large Detachments from Fort Cumberland, in Pursuit of the Enemy these 10 Days Past; & yet nothing I fear will prevent them, from abandoning their Dwellings, and flying with the utmost Precipitation.
There have been no Murders committed since I came up; but the Express I sent to Colo. Stephen (notwithstanding he was an excellent Woodsman, & a very active Fellow) was fired upon 5 Times, at a place called the Flats, within 6 Miles of Fort Cumberland: He had several Balls thro. his Coat, and his Horse shot under him, yet made his Escape from Them.
By a Letter from a Gent. in WmsBurg, we are informed, that the Assembly have generously given the further Sum of £20,000, and voted the augmenting our Forces to 2000 Men, which is a Number that under good Regulations, We may have some Expectation from, if they are properly appointed; for which Purpose as I have never heard your Honour offer your Opinion, I have been free enough, to project a scheme, which is now inclosed, to have the whole 2000 formed into one Regiment, consisting of two Battalions, of ten Companies each, with five field Officers, each of which to have a Company; & every other Company to consist of 1 Captain, 2 Lieutenants, one Ensign, 4 Serjeants, 4 Corporals, 2 Drums, & 87 private Men, which will save the Country the annual Sum of £5006.16.8. and We be better appointed, and established more after the British Manner, than We now are, or shoud be, if formed into two Regiments,

or one Regiment with only 50 Men in a Company and I humbly concieve, where We can pattern after our Mother Country, upon as easy Terms, as pursuing Plans of our own, tha[t] We shoud at least pay that Deference to her Judgment, & Experience[.] By the Scheme I proposed, of forming the Regiment into two Battalions, & of encreasing the Number of Men in a Company to 87 Private, the Country will save the Pay of many commissioned, as well as Noncommissioned officers, who are the Persons that enhance the Expence; for the whole annual Pay of the 2000 Men, including all the Staff Officers, as well as other Commissioned Officers, Serjeants, Corporals, Drums, & private Men, amounts only to £34,145.10.0—whereas were they formed into two Regiments, or one Regiment, of Fifty’s (but that woud be quite incongruous) the Expence, woud amount to £39,152.6.8—which make the aforesaid Difference of £5006.16.8. Then again, We do not allow our Field Offrs Companies, which I believe is the only Instance that can be given, where they are not; & this makes the Difference of three Captains Pay, for the Country allows in the same Proportion.
I have been free enough to offer my opinion very candidly; and in that Light I hope it will be received; tho. it may meet with your Honours Approbation, I had no other Motive in proposing this Scheme, but the pleasing Hope of serving the Country; if I have mistaken the Means, I am sorry for it, & beg pardon for my Presumption.
As I am convinced that no other Method can be used to raise 2000 Men, but by draughting; I hope to be excused, when I again repeat, how great Care shoud be observed in choosing active Marksmen; the manifest Inferiority of inactive Persons, unused to Arms, in this Kind of Service (tho. equal in Numbers) to lively Persons, who have practised hunting, is inconceivable; the Chance against them is more than two to one.
Another Thing I hope will merit the Consideration of the Assembly, and that is that they will put all such Men as are raised for the Expedition, & in actual Pay; under the same Discipline that ours are at present; otherwise I am very well convinced their good Intentions will prove abortive, and all the Draughts quit the Service, as soon or before they are brought into it. I dont concieve it to be a Hardship, to put even Draughts under Martial Law, if they are only taken for a certain Time, which I

coud wish to be the Case, as I thereby hope for better Men. I am Your Honour’s most Obedt Hble Servt

Go: Washington


P.S. I have a brother that has long discoverd an Inclination to enter the Service; but has till this, been disswaded from it by my Mother, who now I beleive will give consent. I must therefore beg, that if your honour shoud issue any new Commissions before I come down that you will think of him & reserve a Lieutenancy. I flatter myself that he will endeavour to deserve it as well as some that have, & other’s that may get. I am Yr honour’s most obt


G. Washington
